


 

Exhibit 10.35

 

SECOND AMENDMENT

TO

GAS PROCESSING AGREEMENT

(Kenova, Boldman and Cobb Plants)

 

This Second Amendment to Gas Processing Agreement (Kenova, Boldman and Cobb
Plants) is made and entered into this 26th day of December, 2007, by and between
MarkWest Energy Appalachia, L.L.C., a Delaware limited partnership (“MEA”), and
MarkWest Hydrocarbon, Inc., a Delaware corporation (“MarkWest”).  MEA and
MarkWest may be referred to individually as “Party”, or collectively as
“Parties”.  This document is referred to herin as this “Second Amendment”.

 

RECITALS:

 

A.            MEA and MarkWest are parties to that certain Gas Processing
Agreement (Kenova, Boldman and Cobb Plants) dated as of May 24, 2002, and
amended by that certain Amendment to Fractionation, Storage and Loading
Agreement (Siloam) and to Gas Processing Agreement (Kenova, Boldman and Cobb
Plants) dated November 24, 2003 (the Gas Processing Agreement as so amended is
referred to herein as the “Processing Agreement”).

 

B.            MEA desires to fund certain 2007/2008 capital projects involving
upgrades and/or expansions of MEA’s Kenova Plant, Cobb Plant and Boldman Plant
as described in the October 25, 2007 MarkWest Energy GP, L.L.C. Board of
Directors meeting (collectively referred to herein as the “Appalachia Expansion
Projects”), which projects would in turn, at no capital cost to MarkWest, permit
MarkWest to derive additional frac spread income for NGLs processed by MEA and
marketed by the MarkWest.  In consideration thereof, MEA desires MarkWest to
agree to an increase of $0.08 per inlet Mcf in the existing Processing Fee under
the Processing Agreement, such increase to commence upon the substantial
completion of the Kenova Plant Upgrade Project portion of the Appalachia
Expansion Projects (presently scheduled for completion second quarter of 2008).

 

C.            MarkWest is agreeable to the foregoing provided that in the event
that all three plant expansions projects (Kenova, Boldman and Cobb Plants) are
not completed and operational by March 31, 2009, the Company and MEA shall meet
to arrive at an appropriate and equitably proportional modification to the
Processing Fee.

 

Now therefore, in consideration of the mutual covenants and agreements, the
parties agree as follows:

 

1.             Section 4.A., ii, Fees and Consideration, of the Processing
Agreement is modified to provide that upon the substantial completion and
commencement of operations of the Kenova Plant Upgrade Project portion of
Appalachia Expansion Projects (presently scheduled for completion second quarter
of 2008), the then current dollar multiplier of the Processing Fee shall be
increased by $0.08 per inlet Mcf, provided that in the event that all three
plant expansions projects (Kenova, Boldman and Cobb Plants) of the Appalachia
Expansion Projects are not substantially completed and operational by March 31,
2009, MarkWest and MEA shall meet to arrive at an appropriate and equitably
proportional modification to the Processing Fee.

 

--------------------------------------------------------------------------------


 

2.             Section 6, Notices, of the Processing Agreement is modified to
provide the following new addresses:

 

MarkWest:

 

Address

1515 Arapahoe Street

 

Tower 2, Suite 700

 

Denver, CO 80202

 

Attn: Law Department

 

Fax: (303) 925-9308

 

 

MEA:

 

Address:

1515 Arapahoe Street

 

Tower 2, Suite 700

 

Denver, CO 80202

 

Attn: Law Department

 

Fax: (303) 925-9308

 

3.             As amended by this Second Amendment, all terms and conditions of
the Processing Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

By:

/s/ JOHN C. MOLLENKOPF

 

 

 

 

Title:

SVP & COO

 

 

 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

 

 

 

By:

/s/ RANDY S. NICKERSON

 

 

 

 

Title:

CCO

 

2

--------------------------------------------------------------------------------
